Citation Nr: 0943488	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the Veteran filed a timely notice of disagreement as 
to an August 2005 rating decision, denying entitlement to an 
initial compensable rating for service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk






INTRODUCTION

The Veteran had active service from June 1964 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 determination of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that determination, 
the RO found that the Veteran had not filed a timely notice 
of disagreement as to its rating decision denying a 
compensable evaluation for hypertension, of which the Veteran 
had been notified by letter dated in August 2005.  The 
Veteran argued that his August 3, 2006 electronic filing of a 
VA Form 21-526 (Application for Compensation or Pension) 
constituted a notice of disagreement.  

In the present decision, the Board finds that the Veteran did 
not file a timely notice of disagreement as he argues.  
However, while the filing of the VA Form 21-526 did not 
constitute a notice of disagreement, it clearly was an 
application for benefits which the RO was required to 
adjudicate, including conducting appropriate advisement to 
the Veteran of how to substantiate his claim and development 
of the claim.  Because that claim remains pending, it is 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  By rating decision dated in August 2005, a compensable 
evaluation for hypertension was denied, and the Veteran was 
so advised by letter dated August 23, 2005.

2.  On August 3, 2006, the Veteran filed a new claim for a 
compensable evaluation for hypertension, without indication 
of a desire for appellate review.
 




CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement 
contesting the August 2005 rating decision.  38 U.S.C.A. § 
7105(b)(1) (2009); 38 C.F.R. §§ 20.201, 20.300 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, by letter dated August 23, 2005 the Veteran was 
notified that the RO had denied him a compensable rating for 
hypertension.  The Veteran was apprised of this decision and 
his appellate rights by VA form 4107.  

By electronic filing on August 3, 2006, the Veteran submitted 
a VA form 21-526 (Application for Compensation and/or 
Pension).  In that document, he stated that:

"The previous application . . . was disapproved.  
VA stated that the reason for disapproval was that 
my blood pressure was not high enough to warrent 
(sic) benefits.  It finally dawned on me that I was 
(an [sic] still am) taking medication that lowered 
my blood pressure
. . . Request that this second request be looked at 
again."

An appeal to the Board consists of a timely NOD in writing 
and, after an SOC has been furnished, a timely filed 
substantive appeal. 38 C.F.R. §§ 20.200. An NOD must (1) 
express disagreement with a specific determination of the RO; 
(2) be filed in writing; (3) be filed with the RO; (4) be 
filed within one year after the date of mailing of notice of 
the RO decision; and (5) be filed by the claimant or the 
claimant's authorized representative. While special wording 
is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review. 38 C.F.R. §§ 20.201, 38 
C.F.R. 
§ 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002) (Holding that  language of 38 C.F.R. § 20.201 properly 
implemented applicable statute, and that 



assuming that the [claimant] desired appellate review, 
observing that meeting the requirement of § 20.201 was not an 
onerous task).  

The document cited by the Veteran is not a notice of 
disagreement.  While it clearly indicates that the Veteran 
was then aware of the reasons why his claim had previously 
been denied, it does not indicate that he contested the 
previous result or wished to initiate appellate review of the 
decision in question.  Indeed, that the Veteran now had new 
information to present to VA indicates that he perceived the 
claim as a new application.  

The Federal Circuit Court of Appeals has held in this regard 
that in order for a document to constitute a notice of 
disagreement, it "must have indicated a disagreement with a 
specific determination."  Andre v. Principi, 301 F.3d 1354, 
1360 (Fed.Cir. 2002) (quoting Ledford v. Wests, 136 F.3d 776, 
780 (Fed.Cir. 1998)(italics added).  

Plainly, the Veteran's communication does not encompass these 
factors, and the appeal is denied.  

In this matter, the Board has considered the provisions of 
the Veterans Claims Assistance Act of 2000, codified at 38 
U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a).  However, as the issue relates to a matter of law, 
and not of fact, further consideration of the VCAA is not 
necessary.  Parker v. Principi, 15 Vet. App. 407 
(2002)(Holding that the VCAA was not applicable to motions 
alleging clear and unmistakable error in RO decisions); 
Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001) 
(Holding VCAA inapplicable to claims of clear and 
unmistakable error in Board decisions).   








ORDER

The appeal is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


